Citation Nr: 9900309	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  94-45 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and daughters.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from June 1937 to November 
1945.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1994 RO rating decision that denied the 
veterans claim of service connection for a psychiatric 
disability, to include PTSD.  This matter was previously 
before the Board in March 1997 and April 1998 at which times 
it was remanded to the RO for further development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his psychiatric problems began in 
service and are the result of his wartime experiences.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veterans claim of 
service connection for a psychiatric disability, to include 
PTSD, is not well grounded and must be denied.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim of service connection for a psychiatric 
disability, to include PTSD.


CONCLUSION OF LAW

The veterans claim of service connection for a psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veterans service medical records are unavailable for 
review and are presumed to have been destroyed in a fire in 
1973 at the National Personnel Records Center in St. Louis, 
MO.  Available service records show that the veteran 
participated in three European Campaigns and served as a 
squad leader.  His duties included leading a heavy machine 
gun squad in combat and being responsible for the men.  The 
records also show that he was awarded the Combat Infantry 
Badge.

Medical records compiled in the 1960s contain no references 
to manifestations of psychiatric illness, including PTSD.

According to private medical records in 1974 and 1976, the 
veteran was hospitalized and given provisional diagnoses of 
involutional paranoid state.  It is noted on the 1974 
hospital summary that the veteran had undergone 
hospitalization at a general hospital in 1970 for 
hallucinations.  These records do not refer to symptoms 
arising from or soon after military service. 

In 1978 the veteran was hospitalized at a VA medical facility 
at the urging of his wife.  His wife reported that the 
veteran was normal with friends, but acted very suspicious 
with her.  Such suspicious behavior included telling her that 
his mail box had been smashed by someone with an iron bar and 
claiming that a bullet had gone over his head at home.  The 
veteran was diagnosed as having schizophrenia, paranoid type.  
He was discharged on medication.

On file are two VA hospital summaries dated in 1978 and 1979 
that reflect primary diagnoses of schizophrenia, paranoid 
type, improved.

Private medical records show that the veteran was 
hospitalized at a private medical facility in July 1979 and 
given a provisional diagnosis of chronic undifferentiated 
schizophrenia.  They also show that he was referred to 
outpatient treatment at a mental health service facility in 
August 1979 due to his illness, his behaviors, relationship 
to wife and friends.  The records further show that he 
dropped out of treatment in January 1980.  

At a VA hospital in February 1981, the veteran reported 
hearing voices in his head since 1979.  He was diagnosed as 
having schizophrenia, paranoid type, chronic.  The veteran 
was readmitted to a VA hospital in March 1981 due to hearing 
voices which he reported hearing for ten years.  It was noted 
that he was totally disabled due to back injuries.  He was 
given a diagnosis of schizophrenia, undifferentiated type, 
chronic.

The record contains numerous VA treatment records in the 
1980s, beginning in 1982, for the veterans schizophrenia.  
These records include a notation in December 1986 that the 
veterans history included periodic psychiatric episodes for 
approximately 10 to 12 years.  Also reflected in these 
records are diagnoses of psychoses, affective disorder and 
dysthymia.  

In December 1986 the veteran was again admitted to a VA 
medical facility for chronic schizophrenia and questionable 
psychotic depression.

Private medical records are on file from a private mental 
health center showing treatment in the early 1990s for 
schizophrenia, paranoid type.  These records note that the 
veteran had a long history of psychotic behavior.  According 
to a January 1990 record, the veteran had first been 
discharged from a private mental health center in the late 
1960s, at which time he began hearing voices.  Similarly, VA 
records are on file from the early 1990s showing 
hospitalizations and outpatient treatment for schizophrenia.  
During a one week hospitalization in July 1993, schizophrenia 
was diagnosed; there were no indications in the hospital 
summary that the veteran had PTSD.

In June 1993 the veteran filed a claim of service connection 
for a nervous condition, to include PTSD.

On several occasions in early August 1993 the veteran 
presented at a VA facility seeking inpatient care for 
psychiatric symptoms.  It was noted that he had served in 
combat and had filed a claim for PTSD.  The assessment of 
chronic anxiety and history of schizophrenia was made.  
According to a September 1993 VA triage record, the veteran 
reported that he had been in combat for 37 days at the end of 
WWII and reported symptoms of PTSD.  A PTSD evaluation was 
recommended, and a provisional diagnosis of PTSD was given.  
Outpatient records continued to reflect the diagnosis of 
schizophrenia.  

In a July 1994 statement, the veteran said that he was 
shell shot while crossing the Rhine River in Germany and 
was pinned down facing a machine gun at one point.  He said 
that his unit killed 17 German soldiers on one occasion and 
that it was very stressful knowing that he had helped kill 
the soldiers.  He said that a friend of his whom he referred 
to by name was in his unit and had been injured.  He also 
said that due to his poor health over the years he was unable 
to remember a lot of things that had happened.

At a VA examination in July 1994, the veteran reported a 16 
year history of hearing voices.  He also reported having 
crazy dreams, but not about the war.  He said that he was 
anxious at times during the day, and got along pretty well 
with people.  He said that he was not disturbed by watching 
movies about combat, but that they were unrealistic.  He said 
that he stayed close to home most of the time due to his 
physical disability.  The examiner, following a review of the 
claims folder, diagnosed the veteran as having schizophrenia 
and dementia and said that the veteran did not appear to have 
symptoms of PTSD.

In a July1994 rating decision, the RO denied the veterans 
claim of service connection for a nervous condition, to 
include PTSD.

At a hearing held at the RO in March 1995, the veteran 
testified that he developed nervous tendencies in service and 
ever since, and that he had PTSD as a result of his wartime 
experiences.  His wife testified that the veteran was not 
himself after returning from service and that he appeared 
nervous and bothered by everything.

VA records from a VA mental health center dated in 1996 
reflect diagnoses of schizophrenia in remission.  This 
disability was noted to be stable on a February 1997 VA 
treatment record.

At a RO hearing in September 1997, the veterans daughters 
testified that while growing up they remembered incidents 
where the veteran thought that he was still fighting in 
service and would tell his men what to do.  They also 
testified that the veteran was so nervous that they would 
sometimes have to leave the house when he had attacks so as 
to avoid making noise.  The veterans wife testified that she 
married the veteran prior to his military service and that he 
was not the same after service.  She said that following 
service his nerves [were] just shot and that a doctor 
would come out to look at him and prescribe medicine.  The 
veteran testified that he first had problems with nerves and 
PTSD in service and that he began seeing a doctor for his 
condition in 1945.  He said that he saw this doctor for two 
or three years until the doctors death, and then began 
seeing another doctor.  He said that this doctor told him 
that there was something on the other side of [the 
veterans] mind he couldnt reach, and that he wasnt 
educated enough to go through all that.  He said that the 
doctor gave him medicine which helped.  He said that his 
problem was mainly due to being nervous.  

At a VA psychiatric examination in October 1997, the veteran 
said that he had a memory problem and that he heard voices 
which had improved with medication.  He said that he had 
difficulty sleeping.  He denied having nightmares and said 
that he did not think about the war.  His wife said that the 
veteran said very little and tended to stay by himself.  On 
examination the veteran seemed anxious and suspicious and was 
unable to give a very rich history of his own illness.  He 
was diagnosed as having schizophrenia and dementia.  The 
examiner said that the veteran appeared to be moderately to 
severely disabled from his dementia and schizophrenia and 
that he did not appear to have symptoms of PTSD.  He said 
that he would consider the veteran moderately to severely 
disabled from schizophrenia.

In December 1997 VA determined that the veteran was 
incompetent for VA purposes.  His spouse was named payee of 
his award.  

Because of the circumstances of this case, including the 
absence of the veterans service medical records, and his 
combat service during World War II, in April 1998 the Board 
remanded this case in order to ascertain the existence of 
medical or other records which would establish a link between 
psychiatric symptoms and military service.  Appropriate 
development was undertaken by the RO in response to this 
request.  

In a May 1998 statement, the veteran said that he was treated 
by Dr. S.M. in 1946, but that that doctor was deceased and 
his records unavailable.  He also said that he was treated by 
Dr. R.S. in 1947, but that these records could not be found.  
The veteran provided a note from a private psychiatric 
association stating that it had no records on the veteran.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be presumed for certain 
disabilities, including psychoses, if manifested to a degree 
of 10 percent or more within one year of service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Coincident with the above-noted law and regulations is the 
regulatory requirement in claims of service connection for 
PTSD that there be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a link 
established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If a 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he was 
awarded the Purple Heart, Combat Infantry Badge or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
service stressor.  38 C.F.R. § 3.304(f) (1998).

As an initial matter, it must be determined whether the 
veteran has met his burden of submitting evidence sufficient 
to justify a belief that his claim of service connection for 
a psychiatric disability, to include PTSD, is well-grounded; 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If he has not, there is no 
duty on the part of VA to assist him in developing the claim, 
and his appeal must fail.  Id.  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  In a claim of service connection for PTSD, 
a well-grounded claim requires medical evidence of a current 
disability, medical or lay evidence of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet.App. 128 
(1997).

As a result of his service during World War II, the veteran 
was awarded the Combat Infantry Badge, which indicates combat 
service; he claims stressors related to combat; and, pursuant 
to 38 C.F.R. § 3.304(f), a valid stressor which might lead to 
PTSD is accepted.  Notwithstanding this determination, the 
evidence is insufficient to establish a current PTSD 
disability.  Without such a disability, a claim for service 
connection for PTSD is not plausible.  Cohen, supra.

While the postservice medical evidence is replete with 
treatment for the veterans psychiatric problems, notably 
schizophrenia, such evidence is devoid of a clear diagnosis 
of PTSD.  In this regard, the veteran underwent a VA 
psychiatric examination in October 1997 in which the examiner 
failed to diagnose the veteran as having PTSD and, in fact, 
opined that the veteran did not appear to have symptoms of 
PTSD.  He based his opinion on a review of the veterans 
claims folder, the subjective complaints of the veteran, and 
on an examination of the veteran.  While a provisional 
diagnosis of PTSD is noted on a September 1993 VA triage 
report, this diagnosis was never confirmed on evaluation.  It 
appears to have been offered as a possibility in light of the 
veterans continued request for inpatient admission, his 
history of combat service, and the fact that he had recently 
filed a claim for PTSD.  Further, the totality of records 
compiled at that time, including during a one week VA 
hospital stay, clearly reflect that schizophrenia continued 
to be the accepted diagnosis.  Moreover, numerous private and 
VA treatment records on file after 1993 do not reflect a 
diagnosis of PTSD.  

The veterans own belief, as is evident by his testimony, 
that he has PTSD is not cognizable evidence sufficient to 
well ground his claim since, as a layman, he has no 
competence to render an opinion on medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Although the medical evidence does not establish PTSD, it 
does establish other psychiatric conditions that developed 
over one year after the veterans service, namely 
schizophrenia.  However, in light of the absence of medical 
evidence establishing a nexus between a psychiatric 
disability and service, the veterans claim of service 
connection for a psychiatric disability, to include PTSD, 
remains implausible.  The veteran contends that he was 
treated for his psychiatric problems in service and, 
unfortunately, his service medical records are unavailable 
for review.  Nonetheless, the first medical evidence of a 
psychiatric problem after service is not until the early 
1970s, about 25 years after the veterans separation from 
service.  It was at this time, in 1974, that the veteran was 
hospitalized and given a provisional diagnosis of 
involutional paranoid state.  He was later diagnosed, in 
1978, as having schizophrenia and has continued to receive 
treatment for this disability.  While various dates are given 
in the medical records as to when the veterans psychiatric 
symptoms began, the earliest date that can be ascertained is 
found on a January 1990 private medical report in which it is 
noted that the veteran first began hearing voices in the late 
1960s, more than 2 decades after service.  As previously 
noted, however, the record is devoid of competent evidence of 
a nexus between the veterans psychiatric problems and 
service.  Careful review of these treatment records reflects 
no mention by the veteran of stressful events in service, or 
that any medical practitioner linked the development of 
psychiatric symptoms to service.  Consideration has been 
given to statements and testimony by the veterans family 
attesting to their recollection of the veterans psychiatric 
problems ever since service, but such evidence is not 
sufficient to well ground the veteran's claim in view of the 
absence of medical evidence of a link between a psychiatric 
disability and service.  Caluza, supra. 

Although the veteran testified in 1997 that he had been 
treated for his psychiatric problems by two private 
physicians after service in 1946 and 1947, he later stated 
that these physicians were deceased and that attempts to 
locate their treatment records had been unsuccessful.  
Consequently, the veterans record is deemed complete as 
there is no indication that relevant evidence exists, or 
could be obtained, which, if true, would make the veterans 
claim plausible.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Inasmuch as the veteran has not submitted medical evidence of 
a current PTSD disability, or medical evidence of causality 
to link any current psychiatric disability with service, his 
claim of service connection for a psychiatric disability, to 
include PTSD, is implausible.  Caluza, supra; Cohen, supra..  
As such, the case must be denied.  Edenfiled v. Brown, 8 
Vet.App. 384 (1995). 


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied as not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
